DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2577483 A1 to Comind Spa Azienda, hereinafter “Comind”, the translated document has been included in the case file.
As to claim 1, Comind teaches an element (12) for fastening a trim (21) to a peripheral seal (11) of a window (10) of a vehicle, comprising at least one clip-type assembly constituted by a base (13) bearing, on a face designed to receive the trim, one or more semi-rigid clips (14), said clips comprising at least two arms between which a lug element (20) of the trim is inserted, wherein the fastening element (12) is constituted as a single component, comprising the base (13) and one or more semi-rigid clips (14), which is integrated with the peripheral seal during molding of the latter on the window (Fig. 1 and related description, at least lines 106-120 of the translation).
Comind teaches one semi-rigid clip that is part of a single component fastening element. Thus Comind could be seen to lack at least two semi-rigid clips as part of a single component fastening element. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use two clips instead of one since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As to claim 2, Comind teaches the base (13) and the semi-rigid clips (14) are composed of one and the same material (12 being made of one molded material, 13 and 14 are parts of 12, line 114-117).
As to claim 3, Comind teaches it is fastened to the peripheral seal (10) of the window (Fig. 1). Examiner notes that “by encapsulation” is a process limitation in the product claim which does not add substantial patentable weight to the claim.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2577483 A1 to Comind Spa Azienda, in view of Murree et al. (US Pub. No. 2013/0031842 A1).
As to claim 4, Comind teaches the arms of the semi-rigid clips to be made from a polymeric material such as “nylon” but is silent about the material being polycarbonate/acrylonitrile/butadiene styrene (PC-ABS).
However, in the same field or endeavor, Murree teaches that in the art, nylon is in the same category as materials like PC, ABS or combinations thereof (¶ [0021]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the arms of Comind formed by PC-ABS instead of by nylon, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Muree’s teaching.


Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
The Applicant argues that Comind teaches that seats should be placed orthogonally and that a person of ordinary skill in the art would be satisfied with Comind’s teaching to position inserts in a particular way and would have no incentive to have a fastener that comprises two semi-rigid clips.
While the Applicant’s arguments have been fully considered they are not persuasive. The Applicant merely alleges that one of ordinary skill in the art would be satisfied but fails to provide actual evidence that one of ordinary skill in the art would be satisfied with Comind’s teaching. Nonetheless, whether one of ordinary skill in the art would be satisfied is not the test of obviousness. While Comind does not explicitly teach at least two semi-rigid clips as part of a single component fastening element, there is nothing in Comind that would prevent such an arrangement. By simply modifying Comind to have an additional semi-rigid clip, either by duplication of parts or by separating the single semi-rigid clip, one of ordinary skill would arrive at the Applicant’s claimed invention. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use two clips instead of one since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875